wl

FILED

UNITED STATES Drsruicr coURT MAR 2 2 2013
FGR THE DISTRICT GF COLUMBIA Clerk U S District & Bankruptcy
Courts fdr t'he District of Co|umb|a

Joanne Edmonds Jackson, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

United States of America, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is Wanting).

Plaintiff, a resident of Suitland, Maryland, sues the United States for $200 million in
damages for an alleged "illegal" hospitalization, among other wrongs. Compl. at 2. A claim for
monetary damages against the United States is cognizable for certain misconduct under the
Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable,
however, only after the plaintiff has exhausted administrative remedies by "first present[ing] the
claim to the appropriate Federal agency. . . ." 28 U.S.C. § 2675. This exhaustion requirement is
jurisdictional See GAF Corp. v. United States, 818 F.Zd 90l, 917-20 (D.C. Cir. 1987); Jackson
v. United States, 730 F.Zd 808, 809 (D.C. Cir. 1984); Slokes v. U.S. Postal Servz`ce, 937 F. Supp.

l l, 14 (D.D.C. l996). Since plaintiff has not indicated that she exhausted her administrative

remedies under the FTCA, this case will be dismissed. See Abdurrahman v. Engstrom, 168
Fed.Appx. 445, 445 (D.C. Cir. 2005) (_per curiam) ("[T]he district court properly dismissed case

[based on unexhausted FTCA claim] for lack of subject matter jurisdiction."). A separate Order

 

United States District Judge

accompanies this Memorandum Opinion.

Date: March 273 ,2013